Name: Council Decision 2011/17/CFSP of 11Ã January 2011 amending Council Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te dÃ¢ Ivoire
 Type: Decision
 Subject Matter: international affairs;  coal and mining industries;  international trade;  international security;  Africa
 Date Published: 2011-01-15

 15.1.2011 EN Official Journal of the European Union L 11/31 COUNCIL DECISION 2011/17/CFSP of 11 January 2011 amending Council Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te dIvoire THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 29 October 2010, the Council adopted Decision 2010/656/CFSP renewing the restrictive measures against CÃ ´te dIvoire (1). (2) On 22 December 2010, the Council adopted Decision 2010/801/CFSP (2) amending Decision 2010/656/CFSP with a view to imposing a visa ban on those who are obstructing the process of peace and national reconciliation, and in particular who are jeopardising the proper outcome of the electoral process. (3) In view of the gravity of the situation in CÃ ´te dIvoire, additional persons should be included in the list of persons subject to restrictive measures that is given in Annex II to Decision 2010/656/CFSP, HAS ADOPTED THIS DECISION: Article 1 The persons mentioned in the Annex to this Decision shall be added to the list given in Annex II to Decision 2010/656/CFSP. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 11 January 2011. For the Council The President J. MARTONYI (1) OJ L 285, 30.10.2010, p. 28. (2) OJ L 341, 23.12.2010, p. 45. ANNEX Persons referred to in Article 1 Name (and any aliases) Identifying information Grounds for designation 1. Yanon Yapo Supposedly Keeper of the Seals, Minister for Justice and Human Rights Participation in the illegitimate government of Mr Laurent Gbagbo 2. Dogou Alain Supposedly Minister for Defence and Civic Service Participation in the illegitimate government of Mr Laurent Gbagbo 3. Emile GuiriÃ ©oulou Supposedly Minister for the Interior Participation in the illegitimate government of Mr Laurent Gbagbo 4. Charles DÃ ©sirÃ © NoÃ «l Laurent Dallo Supposedly Minister for Economic Affairs and Finance Participation in the illegitimate government of Mr Laurent Gbagbo 5. Augustin Kouadio KomoÃ © Supposedly Minister for Mines and Energy Participation in the illegitimate government of Mr Laurent Gbagbo 6. Christine Adjobi Nebout Supposedly Minister for Health and the Fight against AIDS Participation in the illegitimate government of Mr Laurent Gbagbo 7. Yapo AtsÃ © Benjamin Supposedly Minister for Building and Urban Development Participation in the illegitimate government of Mr Laurent Gbagbo 8. Coulibaly Issa Malick Supposedly Minister for Agriculture Participation in the illegitimate government of Mr Laurent Gbagbo 9. Ahoua Don Mello Supposedly Minister for Infrastructure and Sanitation Participation in the illegitimate government of Mr Laurent Gbagbo 10. N'Goua Abi Blaise Supposedly Minister for Transport Participation in the illegitimate government of Mr Laurent Gbagbo 11. Anne Jacqueline LohouÃ ¨s Oble Supposedly Minister for Education Participation in the illegitimate government of Mr Laurent Gbagbo 12. AngÃ ¨le Gnonsoa Supposedly Minister for Technical Education Participation in the illegitimate government of Mr Laurent Gbagbo 13. Koffi Koffi Lazare Supposedly Minister for the Environment, Water and Forestry Participation in the illegitimate government of Mr Laurent Gbagbo 14. Elisabeth Badjo DjÃ ©kouri, married name Dagbo Jeannie Supposedly Minister for the Civil Service Participation in the illegitimate government of Mr Laurent Gbagbo 15. Charles BlÃ © GoudÃ © Supposedly Minister for Youth, Vocational Training and Employment, Leader of the Panafrican Congress of Young Patriots (COJEP) Participation in the illegitimate government of Mr Laurent Gbagbo. For the record: has been the subject of UN Security Council sanctions since 2005 16. Philippe Attey Supposedly Minister for Industry and Development of the Private Sector Participation in the illegitimate government of Mr Laurent Gbagbo 17. DaniÃ ¨le Boni Claverie (French and Ivorian national) Supposedly Minister for Women, the Family and Children Participation in the illegitimate government of Mr Laurent Gbagbo 18. Ettien Amoikon Supposedly Minister for Information and Communication Technologies Participation in the illegitimate government of Mr Laurent Gbagbo 19. Ouattara GnonziÃ © Supposedly Minister for Communications Participation in the illegitimate government of Mr Laurent Gbagbo 20. Alphonse Voho Sahi Supposedly Minister for Culture Participation in the illegitimate government of Mr Laurent Gbagbo 21. Kata KÃ ©kÃ © Supposedly Minister for Scientific Research Participation in the illegitimate government of Mr Laurent Gbagbo 22. Franck GuÃ ©i Supposedly Minister for Sports Participation in the illegitimate government of Mr Laurent Gbagbo 23. TourÃ © Amara Supposedly Minister for Trade Participation in the illegitimate government of Mr Laurent Gbagbo 24. KouamÃ © SÃ ©crÃ © Richard Supposedly Minister for Tourism and Craft Trades Participation in the illegitimate government of Mr Laurent Gbagbo 25. Anne Gnahouret Tatret Supposedly Minister for Solidarity, Reconstruction and Social Cohesion Participation in the illegitimate government of Mr Laurent Gbagbo 26. Nyamien Messou Supposedly Minister for Labour Participation in the illegitimate government of Mr Laurent Gbagbo 27. KonÃ © Katina Justin Supposedly Minister Delegate for the Budget Participation in the illegitimate government of Mr Laurent Gbagbo 28. Nguessan Yao Thomas Supposedly Minister attached to the Minister for Education, with responsibility for Higher Education Participation in the illegitimate government of Mr Laurent Gbagbo 29. Lago DalÃ ©ba Loan Odette Supposedly State Secretary for School and Student Life Participation in the illegitimate government of Mr Laurent Gbagbo 30. Georges Armand Alexis OuÃ ©gnin Supposedly State Secretary for Universal Sickness Insurance Participation in the illegitimate government of Mr Laurent Gbagbo 31. Dogo DjÃ ©rÃ ©kÃ © RaphaÃ «l Supposedly State Secretary for the Disabled Participation in the illegitimate government of Mr Laurent Gbagbo 32. Dosso Charles Radel Durando Supposedly State Secretary for War Victims Participation in the illegitimate government of Mr Laurent Gbagboo 33. TimothÃ ©e Ahoua N'Guetta Member of the Constitutional Council Participated in the validation of false results 34. Jacques AndrÃ © Daligou Monoko Member of the Constitutional Council Participated in the validation of false results 35. Bruno WalÃ © Ekpo Member of the Constitutional Council Participated in the validation of false results 36. FÃ ©lix Tano Kouakou Member of the Constitutional Council Participated in the validation of false results 37. Hortense Kouassi Angoran Member of the Constitutional Council Participated in the validation of false results 38. JosÃ ©phine Suzanne TourÃ © Member of the Constitutional Council Participated in the validation of false results 39. KonatÃ © NaviguÃ © President of the youth wing of the Ivorian Popular Front (FPI) Incitement to hatred and violence 40. Patrice Bailly Security adviser to former President Gbagbo 41. Marcel Gossio Director-General of the Autonomous Port of Abidjan Is helping to provide revenue for the public funds still under the effective control of the former President 42. Alphonse Mangly Director-General of Customs Is helping to provide revenue for the public funds still under the effective control of the former President 43. Marc Gnatoa Head of the Front for the Security of the Centre-West (FSCO) Head of militia. Brutality 44. Moussa TourÃ © ZÃ ©guen Secretary-General of the Group of Patriots for Peace (GPP) In charge of militia. Brutality 45. Bro GrÃ ©bÃ © GeneviÃ ¨ve President of the Patriotic Women of CÃ ´te d'Ivoire Incitement to hatred and violence 46. Lorougnon Marie Odette National Secretary of the women's wing of the Ivorian Popular Front (FPI) Incitement to hatred and violence 47. Felix Nanihio Secretary-General of the National Audiovisual Communication Council (CNCA) Active complicity in the disinformation campaign 48. StÃ ©phane KiprÃ © Editor legally representing the newspaper Le Quotidien d'Abidjan Incitement to hatred and violence 49. Lahoua Souanga Etienne alias CÃ ©sar Etou Editor-in-Chief and Editor legally representing the newspaper Notre Voie Incitement to hatred and violence 50. Jean Baptiste Akrou Director-General of the newspaper FraternitÃ © Matin Incitement to hatred and violence 51. Lieutenant General Philippe Mangou Chief of Defence Staff Expressions of political support for Mr Gbgabo. Repression of popular risings. Open support for President Gbagbo at the investiture ceremony 52. Colonel Affro (Gendarmerie) Assistant to the Gendarmerie High Command Repression of the popular risings of February, November and December 2010 53. Laurent Ottro Zirignon Chief Executive Officer of the Ivorian Refining Company (SIR) Is helping to fund the illegitimate administration of Mr Laurent Gbagbo 54. Abdoulaye Diallo President of the General Import and Export Company of CÃ ´te d'Ivoire (SOGIEX SA) Is helping to fund the illegitimate administration of Mr Laurent Gbagbo 55. Kassoum Fadika Director of the National Petroleum Operations Company of CÃ ´te d'Ivoire (PETROCI) Is helping to fund the illegitimate administration of Mr Laurent Gbagbo 56. DjÃ ©djÃ © Mama Simone Director-General of the Treasury Is helping to fund the illegitimate administration of Mr Laurent Gbagbo 57. Feh KessÃ © Lambert Director-General of Taxation Is helping to fund the illegitimate administration of Mr Laurent Gbagbo 58. FrÃ ©dÃ ©ric Lafont (French national) Entrepreneur Person likely to act in violation of the embargo 59. Mrs FrÃ ©dÃ ©ric Lafont nÃ ©e Louise Esme Kado (French national) Entrepreneur Person likely to act in violation of the embargo